Citation Nr: 0534304	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-12 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for status post right 
lateral meniscectomy with chondromalacia patella, currently 
evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1985 until March 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Washington, D.C.

This matter was previously before the Board in March 2004.  
At that time, a remand was ordered to accomplish additional 
development.  


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's status 
post right lateral meniscectomy with chondromalacia patella 
has been manifested by complaints of pain, productive of 
slightly limited motion and slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for status post right lateral meniscectomy with 
chondromalacia patella have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5262 (2005).

2.  The criteria for entitlement to a separate 10 percent 
rating for right knee instability have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of March 2004 and December 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the August 2005 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  While some treatment records are 
written in German, English translations are associated with 
the claims folder.  The record also contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal criteria

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for status post right 
lateral meniscectomy with chondromalacia patella pursuant to 
Diagnostic Code 5262.  Under Diagnostic Code 5262, a 30 
percent rating is warranted for impairment of the tibia and 
fibula represented by malunion with marked knee or ankle 
disability.  When impairment of the tibia and fibula results 
in nonunion with loose motion, necessitating a brace, a 40 
percent rating is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2005).

In the present case, there is no evidence of nonunion of the 
tibia or fibula with loose motion.  Moreover, it is not shown 
that the veteran requires a brace for ambulation.  As such, 
his disability picture is not most nearly approximated by the 
next-higher 40 percent evaluation under Diagnostic Code 5262.  

The Board has also considered whether any alternate 
Diagnostic Code entitles the veteran to a higher rating.  
However, the evidence fails to establish ankylosis of the 
right knee.  As such, even with consideration of additional 
functional limitation due to pain, his disability picture is 
not most nearly approximated by the criteria for the next-
higher, 40 percent, evaluation under Diagnostic Code 5256.  

The Board acknowledges VAOPGCPREC 9-2004 (September 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  However, in the present 
case, the medical findings do not establish loss of flexion 
or extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate here. 

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

Upon VA examination in September 2002, the veteran had right 
knee extension to 0 degrees.  This finding was mirrored in a 
subsequent June 2003 examination.  Finally, the veteran's 
range of motion upon VA examination in January 2005 was 5-0-
128.  Moreover, the competent evidence fails to show 
additional limitation of function due to factors such as pain 
and weakness such as to allow for a finding that the 
veteran's disability picture is analogous to a compensable 
rating under Diagnostic Code 5260 or 5261.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In so finding, the Board acknowledges the veteran's 
consistent complaints of right knee pain.  

VA examination in September 2002 revealed right knee pain 
upon exertion.  However, it was noted that such pain caused 
no measurable limitation of motion.  Moreover, there was no 
decrease in his range of motion with repetition of the 
exercise.  The veteran's right knee strength was 5/5 at that 
time and his speed was not significantly reduced during 
common motions on even ground during short distances.  His 
coordination was similarly undisturbed on even ground.  
Additionally, the veteran could walk 1-2 city blocks without 
complaints.  Moreover, upon VA examination in January 2005, 
the veteran reported that he could not bend and that he was 
unable to participate in sports.  He further reported that he 
could not stand for periods in excess of 2-3 hours and that 
his stair climbing was also limited.  However, the veteran 
walked without assistive devices and could undress while 
standing.  He was able to walk at the tip of the toe/heel and 
outer edge of the foot without any problems.  

The objective evidence does reveal difficulty with squatting.  
Indeed, squatting was not possible at all at the time of the 
September 2002 VA examination.  That report further indicated 
that the veteran could not put any pressure on the right 
knee.  VA examination in January 2005 continued to reflect 
problems with squatting, as his position was limited to 3/5 
on the right side.  However, the objective findings do not 
demonstrate additional functional limitation so as to warrant 
a compensable rating based on limitation of extension and/or 
flexion.  

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, a September 2002 VA examination showed a 
positive Lachmann maneuver at 3 mm.  Additionally, a June 
2003 examination revealed slight first degrees lateral 
instability of the right knee.  That report also revealed 
patellar displacement pain.  Further, VA examination in 
January 2005 showed that the joint of the femoral patellar 
groove was unsteady on the right side.  There was visible 
synovitis in the upper recess.  Finally, as to his right knee 
ligaments, the outer apparatus could open I to II degrees.  

Because the above evidence reflects right knee instability, a 
separate evaluation under Diagnostic Code 5257 is for 
application.

Having established that a separate evaluation is warranted 
for left knee instability under Diagnostic Code 5257, a 10 
percent evaluation, representing mild instability, is 
assigned.  In finding that the veteran's instability is only 
mild, the Board relies on the September 2002 VA examination 
findings showing negative pivot shift and McMurray's sign.  
At that time, the right patella appeared to be normally 
mobile on the sliding base.  Furthermore, upon subsequent VA 
examination in January 2005, the veteran walked without any 
ambulatory aids.  He had no problem with walking at the tip 
of his toes and heels and on the outer edge of his foot.  

In conclusion, then, the competent evidence demonstrates 
that, with respect to the veteran's status post right lateral 
meniscectomy with chondromalacia patella, the currently 
assigned 30 percent rating most nearly approximates his 
disability picture.  As such, the preponderance of the 
evidence is against an evaluation in excess of 30 percent 
based on impairment of the tibia/fibula or limitation of 
motion.  However, the evidence supports a separate 10 percent 
evaluation for instability of the right knee.  The Board 
notes that in reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 30 percent for status 
post right lateral meniscectomy with chondromalacia patella 
is denied.

A separate 10 percent evaluation for right knee instability 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


